Name: Commission Regulation (EC) No 1257/94 of 31 May 1994 fixing indicative quantities for imports of bananas into the Community for the third quarter of 1994
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 137/52 Official Journal of the European Communities 1 . 6 . 94 COMMISSION REGULATION (EC) No 1257/94 of 31 May 1994 fixing indicative quantities for imports of bananas into the Community for the third quarter of 1994 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3518/93 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 740/94 (4), provides in Article 9 ( 1 ) for the fixing of indicative quan ­ tities for the purposes of issuing import licences for each quarter using the data and forecasts relating to the Community market on the basis of the forecast supply balance for production and consumption in the Commu ­ nity and of imports and exports as referred to in Article 1 6 of Regulation (EEC) No 404/93 ; Whereas, notwithstanding, an indicative quantity for the third quarter of 1994 should therefore be established on the basis of the analysis which may currently be made of the market ; whereas this indicative quantity should be fixed on the basis of the average volume of bananas marketed in the Community in this same period in the years 1988 to 1992, while at the same time providing for some progressive increase so as to bring about a harmo ­ nious and gradual opening of the market and better trade fluidity within the Community ; Whereas to these same ends, the quantity authorized as laid down in Article 9 ( 1 ) of Regulation (EEC) No 1442/93 which each category A and B operator may request for the third quarter of 1994 and the indicative quantities provided for in Article 14 ( 1 ) of the same Regu ­ lation for the purposes of issuing the licences for imports of traditional ACP bananas should be fixed ; Whereas the provisions of this Regulation must enter into force immediately before the period in which licence applications for the third quarter of 1994 are submitted ; Whereas the Management Committee for Bananas has not delivered its opinion within the time limit laid down by the chairman, HAS ADOPTED THIS REGULATION : Article 1 The indicative quantities referred to in Article 9 ( 1 ) of Regulation (EEC) No 1442/93 for imports of bananas into the Community under the tariff quota laid down in Articles 18 and 19 of Regulation (EEC) No 404/93 are hereby fixed for the ftiird quarter of 1994 at 550 000 tonnes . Article 2 The quantity authorized for each category A and B operator for the third quarter of 1994 as provided for in Article 9 (2) of Regulation (EEC) No 1442/93 is hereby fixed at 29 % of the total annual quantity which has been allocated to him pursuant to the second subparagraph of Article 6 of the aforementioned Regulation . Article 3 The indicative quantities referred to in Article 14 ( 1 ) of Regulation (EEC) No 1442/93 for imports of traditional ACP bananas for the third quarter of 1994 are hereby fixed at 30 % of the traditional quantities laid down for each country of origin in the Annex to Regulation (EEC) No 404/93. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1994. For the Commission Rene STEICHEN Member of the Commission (&lt;) OJ No L 47, 25. 2. 1993, p. 1 . 0 OJ No L 320, 22. 12. 1993, p. 15 . 0 OJ No L 142, 12. 6 . 1993, p. 6 . 0 OJ No L 87, 31 . 3 . 1994, p. 65.